Citation Nr: 1506168	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  03-18 014	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a calcified granuloma of the left lower lung (claimed as a disorder characterized by a spot and/or mass on the left lung), to include as the residual of exposure to asbestos, jet fuel, or chemicals (including Agent Orange).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2008 Order, the United States Court of Appeals for Veterans Claims (Court) vacated a February 2007 decision of the Board, to the extent that decision denied entitlement to service connection for polypoid sinusitis, allergic rhinitis, a disorder characterized by a spot and/or mass on the left lung, chronic obstructive pulmonary disease, and asthma.  In so doing, the Court remanded the Veteran's case to the Board for action consistent with an August 2008 Joint Motion for an Order Vacating and Remanding the Board's February 2007 decision. 

In July 2009, the Board remanded the Veteran's case for additional development.  In September 2010, the Board found that there was not substantial compliance with the remand directives of July 2009 and remanded the case again for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  

By April 2012 rating decision, the RO granted service connection for bilateral polypoid maxillary sinusitis, asthma with chronic obstructive pulmonary disease, and allergic rhinitis, and assigned 50, 30, and 30 percent disability ratings, respectively, effective from June 28, 2002.  Those issues are not before the Board.   


FINDING OF FACT

The preponderance of the evidence of record is against a finding that the Veteran has a lung disability, manifested by a spot or mass on the lung or by calcified granuloma of the left lower lobe, that had an onset in service, or is otherwise related to service, to include any exposure to asbestos jet fuel, or chemicals (including Agent Orange) during service,

CONCLUSION OF LAW

A lung disability, manifested by a spot or mass on the lung or by calcified granuloma of the left lower lobe, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2003 and January 2006 that fully addressed the notice elements in this matter.  These letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Also, he has been advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise in this case.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  Also, a VA examination and opinion was obtained in April 2011, which included a review of the claims folder, and findings were reported, along with a diagnosis and opinions, which were supported in the record.  The examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duties to notify and to assist the Veteran by apprising him as to the evidence needed, and obtaining evidence pertinent to his claim under the VCAA.  

II. Factual Background and Analysis

The Veteran essentially contends that he has a spot or mass on the left lung that had an onset in, or is otherwise related to, active service, to include exposure to asbestos, jet fuel, or chemicals (including Agent Orange).  He claims he was initially told he had a spot on his left lung based on an x-ray done in 1979.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some medical issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  

In reviewing this claim, the Board initially notes that service treatment records (STRs) show no report or finding of a spot and/or mass on the Veteran's left lung.  On the service separation examination in April 1977, his lungs and chest were within normal limits.  Radiographic studies of his chest conducted at service separation were within normal limits, with no reference to a spot on the lung.

Post-service treatment records show that in December 1994, the Veteran's chest ray was reported to be negative, and showed no active infiltrates.  In November 1995 a chest x-ray showed a very small calcified granuloma in the left lower lung.  Subsequently, chest x-rays dated in February 2006, October 2009, and April 2011 continued to show a calcified granuloma on the left lung base. 

On a VA examination in February 2006, the examiner opined that the lung spots noted on examination were inactive and secondary to old granulomas, and not the result of any episode of service.

On a VA examination in April 2011, the examiner noted that the Veteran had a disorder of a spot or mass on the left lung, with the date of onset listed as 1978.  The Veteran reported he was told he had a spot on his left lung based on a chest x-ray done in 1979.  The diagnosis was granuloma, left lung, and the examiner indicated this had no effect on his usual occupation or daily activities.  The examiner opined that the disorder of spot and/or mass on the lung was less likely as not (less than 50/50 probability) caused by or a result of exposure to fuel, asbestos, or chemical agents, including Agent Orange.  For rationale, the examiner indicated that the spot and/or mass on the left lung was a benign calcified granuloma, and that solitary calcified granulomas have multiple possible etiologies (infectious, non-infectious, inflammatory) but have no documented relationship to environmental hazards experienced by the Veteran, including jet fuel, exhaust fumes, smoke, cleaning agents, solvents, asbestos, or Agent Orange.  The examiner further opined that due to the lack of medical documentation of a pathophysiological relationship between a calcified pulmonary nodule and the hazardous exposures while the Veteran was on active duty, it is unlikely this condition was related to active service.  

Review of the record shows that the Veteran's spot or mass on the lung has been identified as inactive and most recently as a benign calcified granuloma of the left lower lobe which has no impact on his usual occupation or daily activities, suggesting that this is merely an x-ray finding rather than a chronic disability.  In that regard, the Board notes that the term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110.  Thus, it appears that the Veteran's benign calcified granuloma has not resulted in current disability for which service connection may be granted.  Brammer v. Derwinski, supra.  

Even if, however, the spot on the left lung or calcified granuloma, which according to the Veteran has been present since at least 1978 or 1979, is considered a disability and the reported exposures in service are conceded, the Board still finds that service connection would not be warranted.  In that regard, as noted above, the VA examiner in April 2011 opined that the disorder of a spot and/or mass on the lung was less likely as not caused by or a result of exposure to fuel, asbestos, or chemical agents, and provided supporting rationale for this opinion.  Thus, the Board finds that the opinion rendered by the VA examiner in 2011 to be probative and persuasive on this issue, and also notes that the Veteran has not submitted any competent medical evidence to the contrary.

The Board also recognizes the Veteran has contended that he has a spot or mass on his lung related to service.  Although the Veteran is certainly capable of describing the history in this case as well as his respiratory symptoms in and after service, a disability manifested by a spot or mass or granuloma of the lung is not a type of condition that is capable of lay observation.  The Veteran's statements regarding the cause of his spot or mass on the lung are lay statements that purport to provide a nexus opinion linking his spot on the lung to service.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a spot on the lung was incurred in service due to exposure to environmental hazards, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing such as x-rays and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported. As such, the Board finds that the Veteran's statements as to a relationship between the spot on his lung and events or exposures during his active service are not competent evidence as to a nexus.  Further, the opinions of a layperson cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of the VA physician in 2011, as based on and supported by a medically informed review of the evidentiary record.  

Considering the record as a whole, the Board concludes that the competent and probative evidence preponderates against a finding that the Veteran has a lung disability, to include a spot or mass on the lung or calcified granuloma, that may be related to service or to exposures therein.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a calcified granuloma of the left lower lung (claimed as a disorder characterized by a spot and/or mass on the left lung) must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a calcified granuloma of the left lower lung is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


